Name: Commission Regulation (EEC) No 1378/93 of 3 June 1993 amending the Annex to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31993R1378Commission Regulation (EEC) No 1378/93 of 3 June 1993 amending the Annex to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community Official Journal L 136 , 05/06/1993 P. 0013 - 0016 Finnish special edition: Chapter 4 Volume 5 P. 0023 Swedish special edition: Chapter 4 Volume 5 P. 0023 COMMISSION REGULATION (EEC) No 1378/93 of 3 June 1993 amending the Annex to Regulation (EEC) No 55/87 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 3034/92 (2), and in particular Article 15 thereof, Having regard to Commission Regulation (EEC) No 55/87 of 30 December 1986 establishing the list of vessels exceeding eight metres length overall permitted to use beam trawls within certain coastal areas of the Community (3), as last amended by Regulation (EEC) No 3781/92 (4), and in particular Article 3 thereof, Whereas the authorities of certain Member States have requested amendments to the Annex to Regulation (EEC) No 55/87 concerning vessels meeting the conditions laid down in Article 1 (2) of that Regulation; whereas those amendments relate to the replacement, addition and/or withdrawal of vessels and to the technical characteristics of certain vessels on that list; whereas the requests from those national authorities contain all the information necessary pursuant to Article 3 of Regulation (EEC) No 55/87; whereas an evaluation of that information shows that it complies with the abovementioned provision and whereas the list should accordingly be amended, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 55/87 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No L 288, 11. 10. 1986, p. 1. (2) OJ No L 307, 23. 10. 1992, p. 1. (3) OJ No L 8, 10. 1. 1987, p. 1. (4) OJ No L 383, 29. 12. 1992, p. 73. PARARTIMA ANEXO - BILAG - ANHANG - - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO /* Tables: see OJ */